Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2009/0234328) (“Cox”) in view of Millett et al. (US 2014/0276620) (“Millett”).
Cox discloses: A catheter assembly 10, comprising: a catheter hub 74A; a catheter tube 72 coupled to the catheter hub, the catheter tube including at least one lumen ([0047] one or more lumens of the catheter 72); Cox does not directly disclose an outer conductive pathway disposed on an outer surface of the catheter tube and the hub, the outer conductive pathway having a distal end located distal to a portion of the catheter tube at a skin insertion site 73 when the catheter tube is inserted into a patient.  Millett, in the analogous art, teaches an auxiliary guidewire 301 attachable to the guidewire 201 (this guidewire 301 represents the outer conductive pathway disposed on an outer surface of the catheter tube and the hub, the outer conductive pathway having a distal end located distal to a portion of the catheter tube at a skin insertion site 73 when the catheter tube is inserted into a patient).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device (the catheter 72) of Cox with the guidewire 301, guidewire 201 assembly as taught by Millett as an obvious substitution of one catheter for another via a lumen.
As substituted by Millett, the outer conductive pathway 301 includes a conductive ink [0052] including a metallic material such as silver or gold ink [0053].  Copper is a metallic substitution for silver or gold for its conductive properties.

The conductive stylet 130 configured to operably connect with a conductive solution (146) disposed in the at least one lumen of the catheter tube. [0080]
Cox further comprising: at least one extension leg tube 74B having a distal end coupled to a proximal end of the hub 74A, the at least one extension leg tube including a lumen in fluid communication [0047] with the at least one lumen of the catheter tube; and at least one connector 134 coupled to a proximal end of the at least one extension leg tube.
The hub is a bifurcation hub (Fig. 10), wherein the catheter tube defines a first lumen and a second lumen, wherein the at least one extension leg tube is a first extension leg tube and a second extension leg tube, wherein the at least one connector is a first connector coupled to the first extension leg tube and a second connector coupled to the second extension leg tube, and wherein the conductive pathway 130/138 is disposed on the first extension tube, and the first connector (on the tether) [0081-0083].
An inner conductive pathway 130/138 disposed on an inner surface of the at least one lumen.
The inner conductive pathway extends along the bifurcation hub, the first extension tube, and the first connector; extends distally of the distal end of the outer conductive pathway. [0072-0075]
The inner conductive pathway is disposed within a wall of the catheter tube. (Fig. 12E)

The medical device comprises an ECG monitoring device, and wherein the connector interface comprises an electrode 158 configured for placement on a skin surface of the patient, the inner conductive pathway and the electrode configured to detect ECG signals of a heart of the patient. [0069-0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783